                 Case 5:17-cv-01343-F Document 76 Filed 11/28/18 Page 1 of 2
                         IN THE UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF OKLAHOMA

OKLAHOMA AGENTS ALLIANCE, LLC, )
an Oklahoma limited liability company, )
                                                         )
                                                         )
                               Plaintiff(s),             )
                                                         )
 v.                                                      )        Case No. CIV-17-1343-F
CHRIS TORRES, ind., DANIEL O'NEIL, ind., THE             )
AFFINITIES GROUP, LLC d/b/a TAG-THE AFFINITIES           )
GROUP, an Oklahoma limited liability company, JOHN
                                                         )
DOE COMPANY, a Colorado corporation,
                                                         )
                               Defendant(s)              )

                                       ENTRY OF APPEARANCE

 To the Clerk of this court and all parties of record:

             Enter my appearance as counsel in this case for:
 Plaintiff                 ,   Oklahoma Agents Alliance, LLC                                                  .
 (Plaintiff/Defendant)                          (Name of Party)


      I certify that I am admitted to practice in this court and am registered to file
 documents electronically with this court.


                                      s/   Michael P. Whaley                            11/28/18
                                      Signature                                                    Date

                                       Michael P. Whaley
                                      Print Name

                                       HARTZOG CONGER CASON & NEVILLE
                                      Firm
                                       201 Robert S. Kerr Ave., Suite 1600
                                      Address

                                       Oklahoma City                    OK                         73102
                                      City                             State                       Zip Code

                                       (405) 235-7000                  (405) 996-3403
                                      Telephone                        Fax Number

                                       mwhaley@hartzoglaw.com
                                      Internet E-mail Address

 REVISED 8/31/06
            Case 5:17-cv-01343-F Document 76 Filed 11/28/18 Page 2 of 2



                                         Certificate of Service

        ____                               November 28, 2018
         ✔ I hereby certify that on (date) ___________________, I electronically transmitted the

attached document to the Clerk of Court using the ECF System for filing. Based on the records currently on

file, the Clerk of Court will transmit a Notice of Electronic Filing to the following ECF registrants: (insert names)
Tim N. Cheek, tcheek@cheeklaw.com
D. Todd Riddles, triddles@cheeklaw.com
Gregory D. Winningham, gwinningham@cheeklaw.com
Tyler J. Coble, tcoble@cheeklaw.com




        _____ I hereby certify that on (date) _________________, I served the attached document by

(service method) __________________________________________________________ on the

following, who are not registered participants of the ECF System: (insert names and addresses)




                                                           V
                                                              Michael P. Whaley
                                                           s/ Attorney Name
